DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 02, 2021 has been entered.
Response to Arguments
3.	Applicant's arguments filed November 02, 2021 have been fully considered but they are not persuasive. 
In re page 5, applicant argues that there is no reason ““[u]nder the Broadest Interpretation” to expand the definition of “projector” in Okada et al. to include “the reflection components 3” as asserted in the Advisory Action. The Advisory Action issued October 21, 2021 states that “[u]nder the Broadest Interpretation, the claimed ‘projector’ is anticipated by the projector unit 1 in combination with the light-guiding component 4 which included the reflection components 3” (page 2, lines 13-16). Nothing has been cited in either the application or Okada et al. to support such an interpretation. Rather, Okada et al. refers to “projection unit 1, which is also called a projector” (paragraph 
In response, since claim 1 has been amended to “a projection screen, providing a projection area, variable in size and having a front side and a rear side of solid material”, the rejection have been modified as “Okada et al. discloses …. a projection screen, providing a projection area, and having a front side and a rear side of solid material is met by the screen 2 which is mounted on the surface of the instrument panel 6 in front of the passenger seat (Fig. 1, page 2, paragraph #0031 to paragraph #0038), and 3) the claimed a projector configured to project a representation of information, visible from the front side of the projection screen, onto the rear side of the projection screen, an axial distance between the projection screen and the projector being variable (Figs. 1-3, 5-6,  9, and 12, pages 2-3, paragraph #0038, page 4, paragraph #0068 to paragraph #0073, and different embodiments). However, Okada et al. does not specifically discloses the projector configured to project a representation of information directly onto the rear side of the projection screen. However, it is obvious to one of ordinary skill in the art to integrally build the projector unit 1 and the light-guiding component 4 as one unit. It is well settle that to make integral is obvious to one of ordinary skill in the art. In re Larson, 144 USPQ 347 (CCPA 1965)”. When the projector unit 1 and the light-guiding component 4 are integrally build, the projector unit 1 would project the representation of information directly onto the rear side of the projection screen.
In re page 6, applicant argues, if the “projector” was unreasonably and unjustifiably interpreted as “the projection unit 1 in combination with the light guiding 
In response, the examiner respectfully disagrees. Okada et al. discloses different embodiments and these embodiments are variations of one embodiment with different arrangements of reflection components. When the projector unit 1 and the light-guiding component 4 are integrally build for different embodiments, the axial distance between the projection screen and the projector is variable.
In re page 6, applicant argues, as illustrated in Fig. 1 of Okada et al. reproduced above, the optical path 8 is not a straight lie, but rather traces a zig-zag path between reflection components 31 and 32. Thus, the distance traveled by the light does not meet the ordinary meaning of an “axial distance” as now recited in claim 9, Neither the August 5, 2021 Office Action, nor the Advisory Action cited anything in the prior art that suggests modifying what is disclosed in Okada et al. and Oh et al. to provide “an axial 
In response, as discussed above, when the projector unit 1 and the light-guiding component 4 are integrally build for different embodiments, the axial distance between the projection screen and the projector is variable as recited in amended claim 9.
In re page 6, applicant argues that the Advisory Action included an alternative and just as unreasonable and unsupported broad interpretation in which “the claimed ‘projection screen’ is interpreted by the screen 2 and in combination with the light-guiding component 4 which included the reflection components 3” (page 2, lines 20-22). Once again, no support was provided that anyone other than the Examiner believes the term “projection screen” in claim 9 should be interpreted as corresponding to anything other than “screen 2” in Okada et al. However, to prevent such an unreasonable interpretation, claim 9 has been amended to recite “a projection screen … having a front side and a rear side of solid material” (lines 4-5).
In response, as discussed above, the claimed a projection screen, providing a projection area, and having a front side and a rear side of solid material is met by screen 2 of Okada et al..
In re pages 6-7, applicant argues, as in the case of the first improper interpretation of “projector,” nothing was cited or found in Okada et al. suggesting “an axial distance between the projection screen and the projector being variable,” if “the projection screen” starts at the end of the light-guiding component 4 closest to the projection unit 1. As noted above, the only description of different optical lengths 8 that has been found in Okada et al. is for different embodiments of the light guiding 
In response, as discussed above, when the projector unit 1 and the light-guiding component 4 are integrally build for different embodiments, the axial distance between the projection screen and the projector is variable as recited in amended claim 9.
In re page 7, applicant argues that the failure of Okada et al. to disclose “a projector configured to project a representation of information, visible from the front side of the projection screen, directly onto the rear side of the projection screen” is important, because Oh et al. was not cited as disclosing this requirement of claim 9 and nothing has found in Oh et al. suggesting that display 30 illustrated in Figs. 1-3 and 10-14 receives a projected image. Rather, paragraph [0037] of Oh et al. states “[t]he display 30 may include at least one of a liquid crystal display (LCD), a thin film transistor-liquid crystal display (TFT-LCD), an organic light emitting diode (OLED), a flexible display, a 3-dimentional (3D) display, an e-ink display” all of which are known in the art as displays that generate the image, not a screen on which an image is projected so as “to provide a user with the information appropriately” (Oh et al., paragraph [0008], third sentence). Thus, contrary to the assertion in the Office Action that the present invention would be obvious from the combination of Okada et al. and Oh et al. and that nothing that the July 21, 2021 Amendment argued was missing from Okada et al. had been relied upon, a 
In response, the examiner respectfully disagrees. Oh et al. is cited to suggest to control the size of the display to form a screen in an appropriate size in accordance with a quantity of the provided information (page 1, paragraph #0008 of Oh et al.). The controlling of the size of the display as taught by Oh et al. has similar application whether the display is a projector of Okada et al. or a liquid crystal display (LCD), or a thin film transistor-liquid crystal display (TFT-LCD), or an organic light emitting diode (OLED), or a flexible display, a 3-dimentional (3D) display, or an e-ink display of Oh et al.. A reference must be considered not only for what it expressly teaches, but also for what it fairly suggests. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). The artisan is presumed to know something about the art apart from what references literally disclose. In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962). The artisan would have recognized the obviousness of controlling of the size of the display in accordance with a quantity of the provided information.
In re pages 7-8, applicant argues that, given the differences in display technology, it is unclear what one of ordinary skill in the art would find obvious from the combination of Okada et al. and Oh et al. As also stated in MPEP § 2145. III, “the claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose.”
In response, as discussed above, the controlling of the size of the display as taught by Oh et al. has similar application whether the display is a projector of Okada et al. or a liquid crystal display (LCD), or a thin film transistor-liquid crystal display (TFT-
In re page 8, applicant argues that this combined teaching of Okada et al. and Oh et al. does not suggest “a projector configured to project a representation of information, visible from the front side of the projection screen, directly onto the rear side of the projection screen, a distance between the projection screen and the projector being variable” (claim 9, lines 6-8).
In response, as discussed above, the combination of Okada et al. and Oh et al. does indeed disclose the claimed “a projector configured to project a representation of information, visible from the front side of the projection screen, directly onto the rear side of the projection screen, a distance between the projection screen and the projector being variable”.
In re pages 8-9, applicant argues that the combination of Okada et al. and Oh et al. does not discloses the claimed limitations of claims 15-17.
In response, as discussed above, when the projector unit 1 and the light-guiding component 4 are integrally build for different embodiments, the combination of Okada et al. and Oh et al. would discloses the claimed limitations of claims 15-17.
                                     Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2010/0188204 A1) in view of OH et al. (US 2017/0103735 A1).
In considering claim 9, Okada et al. discloses all the claimed subject matter, note 1) the claimed a chassis is met by the display device for the vehicle (Fig. 1, page 2, paragraph #0031 to paragraph #0038), 2) the claimed at least one display device, including a projection screen, providing a projection area, and having a front side and a rear side of solid material is met by the screen 2 which is mounted on the surface of the instrument panel 6 in front of the passenger seat (Fig. 1, page 2, paragraph #0031 to paragraph #0038), and 3) the claimed a projector configured to project a representation of information, visible from the front side of the projection screen, directly onto the rear side of the projection screen, an axial distance between the projection screen and the projector being variable is met by the projection unit 1 which projects a representation of information directly onto the rear side of the projection screen (Figs. 1-3, 5-6, 9, and 12, pages 2-3, paragraph #0038, page 4, paragraph #0068 to paragraph #0073, and different embodiments). 
However, Okada et al. explicitly does not specifically discloses the projector configured to project a representation of information directly onto the rear side of the projection screen. It is obvious to one of ordinary skill in the art to integrally build the projector unit 1 and the light-guiding component 4 as one unit. It is well settle that to make integral is obvious to one of ordinary skill in the art. In re Larson, 144 USPQ 347 
Furthermore, Okada et al. explicitly do not disclose the claimed the projection screen is variable in size and at least one movable paneling element on the front side of the projection screen providing a variable degree of coverage of the projection screen.
OH et al. teaches that a display device (Figs. 1-2) has a projection screen variable in size (Fig. 1, page 2, paragraph #0033 discloses that the screen size can be adjusted) and at least one movable paneling element on the front side of the projection screen providing a variable degree of coverage of the projection screen (Fig. 2, paragraph #0036, the roller 20 and the motor 21 are located on the front side of the projection screen and provide a variable degree of coverage of the projection screen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display device as taught by OH et al. into Okada et al.’s system in order to control the size of the display to form a screen in an appropriate size in accordance with a quantity of the provided information (page 1, paragraph #0008 of OH et al.).
In considering claim 10, the claimed wherein the projection area is flexible and the projection screen is flexible and the projection screen is configured to be partially wound up and unwound on at least one roller or roll is met by the display 30, the roller 20 and the motor 21, the display 30 which is flexible and is partially wound up and unwound on the roller 20 (Figs. 1-2, page 2, paragraph #0035 to paragraph #0036 of OH et al.).

wherein the projection screen has a second position, unwound further from the housing than when in the first position is met by the body 10 and the display 30 which is flexible and is partially wound up and unwound on the roller 20 to different positions (Figs. 1-2, page 2, paragraph #0035 to paragraph #0036 of OH et al.).
In considering claim 15, the claimed wherein, in dependence on changes in the size of the projection area, the representation of information projected by the projector is variable by varying the axial distance as measured along a straight line from the projector to the projection screen is met by the output of the light-guiding component 4 to the screen 2 of Okada et al. (Figs. 1-3, 5-6,  9, and 12, pages 2-3, paragraph #0038, page 4, paragraph #0068 to paragraph #0073, and different embodiments).
In considering claim 16, the claimed wherein the axial distance is measured along a straight line form the projector to the projection screen is met by the output of the light-guiding component 4 to the screen 2 of Okada et al. (Figs. 1-3, 5-6, 9, and 12, pages 2-3, paragraph #0038, page 4, paragraph #0068 to paragraph #0073, and different embodiments).
In considering claim 17, the claimed wherein light from the projector is unreflected upon reaching the rear side of the projection screen is met by the output of the light-guiding component 4 to the screen 2 of Okada et al. (Figs. 1-3, 5-6, 9, and 12, pages 2-3, paragraph #0038, page 4, paragraph #0068 to paragraph #0073, and different embodiments).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 1, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422